10-2798-cr
United States v. Benefield

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY
ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 1st day of September, two thousand eleven.

PRESENT:    CHESTER J. STRAUB,
            DENNY CHIN,
                           Circuit Judges,
            LORETTA A. PRESKA,
                           Chief District Judge.*

- - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,
          Appellee,

            -v.-                                          10-2798-cr

LONNIE BENEFIELD,
          Defendant-Appellant.
- - - - - - - - - - - - - - - - - - - -x




      *
          The Honorable Loretta A. Preska, of the United States
District Court for the Southern District of New York, sitting by
designation.
FOR DEFENDANT-APPELLANT:       JAMES F. GREENWALD, Assistant
                               Federal Public Defender (James P.
                               Egan, on the brief), for Lisa A.
                               Peebles, Interim Federal Public
                               Defender, Syracuse, New York.

FOR APPELLEE:                  GWENDOLYN E. CARROLL, Assistant
                               United States Attorney, for Richard
                               S. Hartunian, United States
                               Attorney for the Northern District
                               of New York, Syracuse, New York.

          Appeal from a judgment of the United States District

Court for the Northern District of New York (Scullin, J.) entered

June 16, 2010, convicting defendant-appellant Lonnie Benefield of

violating the terms of his supervised release and sentencing him

to 24 months' imprisonment.

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the sentence of the district court is AFFIRMED.

          We assume the parties' familiarity with the facts and

procedural history of the case, which we summarize as follows:
          In 1990, following a jury trial, Benefield was

convicted of possession of a firearm after he had been convicted

of a felony.    He and a companion had used a sawed-off shotgun to

rob a bookstore in Boston.    He was sentenced to 20 years'

imprisonment and 5 years' supervised release.    He completed his

sentence and was released on supervision in April 2008.




                                 -2-
            In May 2009, Benefield got into an altercation with a

woman outside an apartment complex in Watertown, New York.     He

reportedly threatened and hit her with a metal pipe.     He pled

guilty in state court to menacing in the second degree and was

sentenced in December 2009 to 12 months' imprisonment.     Based on

this state court conviction, on January 25, 2010, he pled guilty

in the court below to a violation of his supervised release.       The

district court sentenced Benefield to time served, or 28 days,

and 56 months of supervised release, to give him an opportunity

to go to a treatment facility.

            On May 18, 2010, however, Benefield tested

presumptively positive for the use of cocaine.    The Probation

Department commenced revocation proceedings based on this drug

test, and Benefield pled guilty to the violation on June 7, 2010.

A drug test administered the same day also was positive for

cocaine and marijuana.    With a Grade C violation and a criminal

history category of VI, Benefield's range under the United States

Sentencing Guidelines (the "Guidelines") was 8 to 14 months.       The

district court sentenced Benefield to 24 months' imprisonment,

without any additional term of supervised release.    This appeal

followed.




                                 -3-
          As in the sentencing context generally, a sentence in

the revocation context must be reasonable, both substantively and

procedurally.   See United States v. Verkhoglyad, 516 F.3d 122,

127 (2d Cir. 2008); see generally United States v. Cavera, 550

F.3d 180 (2d Cir. 2008) (en banc).

          Benefield challenges his sentence in two respects.

First, he argues that the district court committed procedural

error by failing to explain adequately its reasoning.   We review

this claim for plain error, as Benefield did not raise this

procedural objection below.   Verkhoglyad, 516 F.3d at 128.
Second, he argues that the district court committed substantive

error by imposing a sentence ten months above the top of the

Guidelines range.   We apply a "deferential abuse-of-discretion

standard" here, as we consider whether the district court's

sentence was "within the range of permissible decisions."

Cavera, 550 F.3d at 189.

          First, as to the issue of procedural reasonableness, we

conclude that the district court did not commit any error, much

less plain error.   It adequately explained "in open court the

reasons for its imposition of the particular sentence."   18

U.S.C. § 3553(c).   The district court noted that Benefield had

been given "many opportunities to try and straighten out."

Indeed, it noted that it had gone "out of its way" to give

Benefield another chance when it sentenced Benefield to time

served -- only 28 days -- for an earlier violation of supervised

release following Benefield's guilty plea in state court to

                                -4-
menacing a woman with a metal pipe.    The district court also

noted that Benefield had "a history of violent criminal conduct"

and that he had "certainly violated the court's trust."    The

court referred also to Benefield's "ongoing conduct," a reference

to the fact that Benefield had tested positive for drug use not

only on May 18, 2010, but again on June 7, 2010, the very day of

the revocation hearing.   See, e.g., Verkhoglyad, 516 F.3d at 127-

32 (holding that district court's oral statement of reasons for

imposing 57-month sentence for possession of drugs while on

probation was sufficient, where Guidelines range was 5 to 11

months); United States v. Goffi, 446 F.3d 319, 320-21 (2d Cir.
2006) (finding that district court's "brief explanation" of

specific reason for 24-month sentence was sufficient, where

Guidelines range was 12 to 18 months).

          Second, as to substantive reasonableness, we hold that

the district court's determination to impose an above-Guidelines

sentence of 24 months was not "exceptional" and fell "within the

range of permissible decisions."    Cavera, 550 F.3d at 189.     In

light of all the factors articulated by the district court,

including, in particular, Benefield's breach of the district

court's trust after it had shown him leniency in the prior

violation for menacing, the sentence imposed was reasonable and

appropriate.   Moreover, Benefield's assertion that the district

court failed to "account" for his history of substance abuse,

Appellant Br. 8, is misplaced, as Benefield's prior drug use was

the subject of much discussion at the hearing by the district

court as well as defense counsel.     The district court acted well

                                -5-
within its "considerable sentencing discretion."   United States

v. Jones, 531 F.3d 163, 174 (2d Cir. 2008).

          We have considered Benefield's remaining arguments, and

conclude that they are without merit.   For the reasons stated

above, the sentence of the district court is AFFIRMED.



                         FOR THE COURT:
                         CATHERINE O’HAGAN WOLFE, CLERK




                               -6-